                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

MARK S. LANCASTER,                                  )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      No. 3:18-CV-142-DCP
                                                    )
ANDREW M. SAUL,1                                    )
Acting Commissioner of Social Security,             )
                                                    )
              Defendant.                            )

                                MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 20]. Now before the Court are

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 21 & 22] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 23 & 24]. Mark

S. Lancaster (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge

(“the ALJ”), the final decision of Defendant Andrew M. Saul (“the Commissioner”). For the

reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On January 13, 2015, Plaintiff filed an application for supplemental security income

pursuant to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., alleging disability

beginning on August 8, 2011. [Tr. 10, 59, 161]. After his application was denied initially and



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
upon reconsideration, Plaintiff requested a hearing before an ALJ. [Tr. 104–06]. A hearing was

held on March 7, 2017. [Tr. 24–58]. On September 19, 2017, the ALJ found that Plaintiff was

not disabled. [Tr. 10–19]. The Appeals Council denied Plaintiff’s request for review on March 6,

2018 [Tr. 1–6], making the ALJ’s decision the final decision of the Commissioner.

       Having exhausted his administrative remedies, Plaintiff filed a Complaint with this Court

on April 4, 2018, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant has not engaged in substantial gainful activity since
               January 13, 2015, the application date (20 CFR 416.971 et seq.).

               2. The claimant has the following severe impairments: major
               depressive disorder, recurrent, severe, without psychotic features
               (20 CFR 416.920(c)).

               3. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 416.920(d), 416.925 and 416.926).

               4. After careful consideration of the entire record, I find that the
               claimant has the residual functional capacity to perform medium
               work as defined in 20 CFR 416.967(c) except that the claimant could
               understand, remember, and carry out simple and low-level detailed
               instructions and tasks; could never have contact with the public, and
               occasionally have contact with co-workers, and supervisors in an
               environment where workplace changes are occasionally and
               gradually introduced.

               5. The claimant is capable of performing past relevant work as an
               electrician’s helper (Dictionary of Occupational Titles entry
               824.261-022, medium, semiskilled, SVP 3). This work does not
               require the performance of work-related activities precluded by the
                                                2
               claimant’s residual functional capacity (20 CFR 416.965).

               6. The claimant has not been under a disability, as defined in the
               Social Security Act, since January 13, 2015, the date the application
               was filed (20 CFR 416.920(f)).

[Tr. 12–18].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).
                                                 3
       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” is the inability “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). A claimant will only be considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

                                                  4
Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e) and 416.920(a)(4), -(e). An RFC is the most a claimant can do despite her

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial evidence,

as he contends that the ALJ improperly weighed the medical opinions of record. First, Plaintiff

challenges the ALJ’s assignment of great weight to the opinions of the nonexamining state agency

psychologists, and little weight to the opinions of the examining psychological consultants, as “the

assessments of the examiners were essentially rejected in favor of the opinion of a non-examining

physician.” [Doc. 22 at 8]. Plaintiff claims the ALJ improperly rejected the opinions of four

physical and psychological consultative examiners, while assigning great weight to the opinions

of the nonexamining state agency physicians. Further, Plaintiff asserts that the ALJ “failed to

adequately address Plaintiff’s mental health records in full when arriving at the mental-health

related limitations Plaintiff suffers from when determining Plaintiff’s residual functional

capacity.” [Id. at 12]. The Court will address Plaintiff’s specific allegations of error in turn.



                                                  5
       A.      ALJ’s Treatment of the Medical Opinions

       Plaintiff claims that the ALJ improperly assigned great weight to the opinions of the

nonexamining state agency physicians over the opinions of the examining physical and

psychological consultative examiners, as Plaintiff asserts that the opinions of the consultative

examiners are more consistent with the medical record. However, the Commissioner responds

that the ALJ appropriately afforded great weight to the opinions of the state agency physicians by

finding that they were more consistent with the medical record, and stated her reasoning for the

weight assigned to each opinion. [Doc. 24 at 17].

               1.      Medical Opinions

       Robert Blaine, M.D., consultatively examined Plaintiff on April 7, 2014. [Tr. 279]. Dr.

Blaine reviewed Plaintiff’s allegations of neck, hip, and knee pain, and assessed that Plaintiff could

stand or walk for two hours in an eight-hour day, as well as sit for eight hours, with reasonable rest

breaks. [Tr. 281]. Additionally, Dr. Blaine found that Plaintiff could lift and carry twenty pounds

infrequently. [Id.].

       Jeffrey Summers, M.D., consultatively examined Plaintiff on April 8, 2015. [Tr. 288]. Dr.

Summers noted that Plaintiff reported problems with “stiffness and aching pain in all [of his]

joints,” as well as that he had been diagnosed with arthritis, but had been treated with medications

with modest improvement and did not require any related surgery. [Id.]. On examination, Dr.

Summers summarized that Plaintiff “has a decrease in range of motion of his cervical and lumbar

spine areas with limited effort,” and “[b]ased on these findings, it is reasonable to expect Mr.

Lancaster will have difficulty twisting/turning his head, elevating his arms about shoulder level,

and reaching/pushing/pulling.” [Tr. 290]. Additionally, Dr. Summers found that Plaintiff would

have difficulty bending, stooping, kneeling, squatting, crouching, crawling, climbing, and lifting
                                                  6
twenty pounds; while he appeared capable of working from a seated position, and operating hand

and foot controls. [Id.].

       In the disability decision, the ALJ found that Dr. Blaine and Dr. Summers’ opinions were

inconsistent with the objective evidence of Plaintiff’s treatment, and assigned the opinions little

weight “because they are overly restrictive and not consistent with the diagnostic reports in

evidence.” [Tr. 16]. However, the ALJ noted that “out of an abundance of caution,” she reduced

Plaintiff’s physical RFC to medium work, “notwithstanding the absence of definitive physical

diagnosis and consistent treatment.” [Id.].

       With respect to Plaintiff’s mental impairments, Plaintiff was consultatively examined by

Ellen Denny, Ph.D., on February 20, 2014. [Tr. 282]. Dr. Denny noted that Plaintiff reported that

he was admitted to LeConte Center the previous summer because he was suicidal, as well as that

he had been in outpatient treatment at Helen Ross McNabb for psychiatric treatment “for the past

year or so.” [Id.]. Dr. Denny detailed that Plaintiff reported that he worked as an electrician for

his father’s business from 1992 until two-and-a-half years prior to the examination, “when he

developed physical problems that prevented him from doing the job.” [Tr. 285]. As a result, Dr.

Denny noted that Plaintiff stated that he has been chronically depressed since the loss of his job,

as well as has panic attacks while driving because he is afraid of being hit by another car. [Id.].

Dr. Denny further detailed that Plaintiff is able to do “a few of the household chores,” although

tasks take him a long time, he makes homemade meals, he does not get out much due to being

“ashamed over his current situation,” and that he has lost around 140 pounds over the past six

years due to a loss of appetite. [Id.]. Additionally, Dr. Denny reported that Plaintiff stated that he

gets along well with others and has meaningful relationships with his parents, as well as that further

testing would be necessary in order to clarify a dyslexia diagnosis. [Id.].
                                                  7
       Therefore, Dr. Denny diagnosed persistent depressive disorder, late onset, with persistent

major depressive episode, moderate to severe; agoraphobia; and rule out learning disability. [Id.].

First, Dr. Denny noted that Plaintiff reported “symptoms and medical conditions that would need

to be assessed by a physician in determining the limiting effect on [his] ability to work.” [Id.].

However, Dr. Denny found that Plaintiff displayed moderate impairment in understanding and

remembering, as well as sustaining concentration and attention and adapting to changes and

requirements, but that he displayed mild impairment in interacting with others. [Id.].

       Kevin Blanton, Ph.D., consultatively examined Plaintiff on April 23, 2015. [Tr. 291]. Dr.

Blanton reviewed Plaintiff’s current medications, personal and family history, work history,

substance abuse history, current signs and symptoms, as well as performed a mental status

examination. [Tr. 291–94]. Accordingly, Dr. Blanton diagnosed Plaintiff with major depressive

disorder, single episode, moderate; unspecified anxiety disorder; and panic disorder, provisional.

[Tr. 294]. Therefore, Dr. Blanton opined that Plaintiff’s ability to understand and remember

instructions was moderately impaired as a result of mood and anxiety difficulties; while his ability

to sustain attention and concentration, interact with people, and adapt to changes in routine or

work-like settings were all moderately to severely impaired. [Tr. 294–95].

       In the disability decision, the ALJ noted that Dr. Denny found moderate to severe

limitations regarding Plaintiff’s adaption, while Dr. Blanton found moderate to severe limitations

of attention and concentration. [Tr. 16]. However, the ALJ afforded both opinions little weight,

as they were “overly restrictive” in terms of Plaintiff’s treatment records and progress notes from

Helen Ross McNabb. [Tr. 16–17]. With respect to Plaintiff’s ability to adapt, the ALJ detailed

that Plaintiff’s therapist noted that although he mentioned being “stressed and depressed” about

his finances, he was calm, engaged, well-groomed, and declined the offer of “community
                                                 8
resources.” [Tr. 17 (citing Tr. 439, 531)]. The ALJ therefore found that this was inconsistent with

the opined limitations related to Plaintiff’s ability to adapt. [Tr. 17]. Additionally, the ALJ detailed

that Plaintiff reported to his therapist on January 5, 2015 that his attention and concentration were

“pretty good,” as well as that Plaintiff’s thought processes were found to be focused and logical,

with his concentration fair. [Id. (citing Tr. 439, 515)]. The ALJ noted that these progress notes

were inconsistent with Plaintiff’s reports to the consultative examiners, and the ALJ found that

Plaintiff’s allegations were not consistent with the medical evidence. [Tr. 17].

       The ALJ therefore assigned great weight to the opinions of the nonexamining state agency

psychologists, “who found no more than moderate mental limitation[s],” based upon the discussed

progress notes. [Id.]. Eran Stanley, M.D., assessed the evidence of record at the initial level of

the agency’s review on May 4, 2015, and opined that Plaintiff was not significantly limited in the

ability to remember locations and work-like procedures or the ability to understand and remember

very short and simple instructions, but that he was moderately limited in the ability to understand

and remember detailed instructions. [Tr. 67]. When assessing Plaintiff’s sustained concentration

and persistence limitations, Dr. Stanley found that Plaintiff was not significantly limited in the

ability to carry out very short and simple instructions, perform activities within a schedule, sustain

an ordinary routine without special supervision, or make simple work-related decisions; but that

Plaintiff was moderately limited in the ability to carry out detailed instructions, maintain attention

and concentration for extended periods, work in coordination with or in proximity to others without

being distracted by them, and the ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms. [Id.].

       When reviewing Plaintiff’s social interaction limitations, Dr. Stanley found that Plaintiff

was markedly limited in the ability to interact with the general public; moderately limited in the
                                                   9
ability to accept instructions and respond appropriately to criticism from supervisors and get along

with coworkers or peers without distracting them or exhibiting behavioral extremes; and that

Plaintiff was not significantly limited in the ability to ask simple questions or request assistance

and maintain socially appropriate behavior. [Tr. 68]. Lastly, when assessing Plaintiff’s adaption,

Dr. Stanley found that Plaintiff was moderately limited in his ability to respond appropriately to

changes in the workplace; but that he was not significantly limited in the ability to be aware of

normal hazards and take appropriate precautions, travel in unfamiliar places or use public

transportation, and the ability to set realistic goals or make plans independently of others. [Id.].

       Accordingly, Dr. Stanley opined that Plaintiff could understand and remember simple and

low detail tasks, and that, despite some difficulty, he could concentrate and persist for the above

tasks for an eight-hour day, with customary breaks, within the applied restrictions. [Id.]. Further,

Dr. Stanley found that Plaintiff could not effectively interact with the public, but that he was able

to superficially work with co-workers and supervisors, although within the applied restrictions.

[Id]. Lastly, Dr. Stanley opined that Plaintiff could adapt to infrequent change and set independent

goals within the previously-opined restrictions. [Id.]. Hillel Raclaw, Ph.D., reviewed the evidence

of record at the reconsideration level of the agency’s review on July 28, 2015, and opined identical

limitations with respect to Plaintiff’s understanding and memory, sustained concentration and

persistence, social interaction, and adaption limitations. [Tr. 81–83].

               2.      General Challenge to Assignment of Great Weight to Opinions of
                       Nonexamining State Agency Physicians

       Plaintiff broadly challenges the ALJ’s assignment of great weight to the opinions of the

nonexamining state agency physicians over the opinions of the consultative psychological

examiners.

                                                 10
       Opinions from non-treating sources are never assessed for controlling weight but are

evaluated using the regulatory balancing factors set forth in 20 C.F.R. § 416.927(c). Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)). These

opinions are weighed “based on the examining relationship (or lack thereof), specialization,

consistency, and supportability.” Id. (citing 20 C.F.R. § 404.1527(c)). “Other factors ‘which tend

to support or contradict the opinion’ may be considered in assessing any type of medical

opinion.” Id. (quoting 20 C.F.R. § 404.1527(c)(6)). An ALJ is only required to provide good

reason for explaining the weight assigned to the opinion of a “treating source.” 20 C.F.R. §

416.927(c)(2); see Perry v. Comm’r of Soc. Sec., 501 F. App’x 425, 426 (6th Cir. 2012) (“An ALJ

need not ‘give good reasons’ for the weight he assigns opinions from physicians who, like Dr.

Pickering, have examined but not treated a claimant.”).

       “State agency medical consultants . . . are ‘highly qualified physicians and psychologists

who are experts in the evaluation of the medical issues in disability claims under the [Social

Security] Act.’” Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016) (quoting Soc.

Sec. Rul. 96–6p, 1996 WL 374180, at *2 (July 2, 1996)).               Therefore, “[i]n appropriate

circumstances, opinions from State agency medical and psychological consultants and other

program physicians and psychologists may be entitled to greater weight than the opinions of

treating or examining sources.” SSR 96–6p, 1996 WL 374180, at *3. “One such circumstance

. . . [is] when the ‘State agency medical . . . consultant’s opinion is based on review of a complete

case record.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009) (quoting SSR

96–6p, 1996 WL 374180, at *3).

       However, “the ALJ is ‘under no special obligation’ to provide great detail as to why the

opinions of the nonexamining providers ‘were more consistent with the overall record’ than the
                                                 11
examining, but nontreating providers.” Jenkins v. Soc. Sec. Admin., No. 3:14-cv-1713, 2017 WL

2692624, at *9 (M.D. Tenn. June 21, 2017) (citing Norris v. Comm’r of Soc. Sec., 461 F. App’x

433, 440 (6th Cir. 2012)); see Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994) (explaining that

opinions from one-time consultative examiners are not due any special degree of deference). “[A]n

ALJ may credit the views of a nonexamining doctor over those of someone who has examined the

claimant where the nonexaminer’s opinion is better supported by the objective evidence and more

consistent with the record as a whole.” Dixon v. Astrue, No. 2:11-CV-148, 2012 WL 441194, at

*4 (E.D. Tenn. Feb. 10, 2012) (citing Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 652 (6th Cir.

2006)). The opinions of the nonexamining state agency consultants were properly found to be

more consistent with the medical record, and the ALJ appropriately explained her decision in

weighing the respective opinions. See Norris, 461 F. App’x at 440 (“While perhaps the ALJ could

have provided greater detail, particularly as to why the nonexamining opinions were more

consistent with the overall record, the ALJ was under no special obligation to do so insofar as he

was weighing the respective opinions of nontreating versus nonexamining sources.”) (citing Smith

v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007)).

       The Court notes that although an ALJ is required to consider every medical opinion in the

record, 20 C.F.R. § 404.1527(c), she is not bound to adopt any particular opinion when formulating

a claimant’s RFC. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013) (“[T]o

require the ALJ to base her RFC finding on a physician’s opinion, ‘would, in effect, confer upon

the treating source the authority to make the determination or decision about whether an individual

is under a disability, and thus would be an abdication of the Commissioner’s statutory

responsibility to determine whether an individual is disabled.’”) (quoting SSR 96-5p, 1996 WL

374183 (July 2, 1996)). The ALJ is responsible for weighing medical opinions, as well as
                                                12
resolving conflicts in the medical evidence of record. Richardson v. Perales, 402 U.S. 389, 399

(1971); see also 20 C.F.R. § 416.946(c) (stating the final responsibility for assessing a claimant’s

RFC rests with the ALJ).

       Ultimately, the Court finds that the ALJ’s assignment of little weight to the opinions of the

examining consultants is supported by substantial evidence, as the ALJ was not required to accept

the opinions of the examining physicians due to the fact that they had examined Plaintiff. Plaintiff

largely fails to provide specific challenges to the ALJ’s reasoning behind the assignment of little

weight to the opinions of the consultative examiners; rather, Plaintiff claims that the ALJ’s RFC

determination is not supported by substantial evidence because the consultative examiners opined

more restrictive limitations. However, the ALJ was not required to adopt the opinions of the

consultative examiners, and detailed her reasoning for assigning little weight to the opinions. The

ALJ properly considered the supportability of the opinions with the medical record and Plaintiff’s

subjective allegations. See Norris, 461 F. App’x at 469 (holding a consultative examiner’s opinion

“may be rejected by the ALJ when the source’s opinion is not well supported by medical

diagnostics or if it is inconsistent with the record”). Yet, the Court will also address Plaintiff’s

specific arguments with respect to the ALJ’s treatment of the consultative examiners’ opinions.

               3.      Plaintiff’s Specific Challenges to ALJ’s Treatment of Consultative
                       Examiners’ Opinions

       Plaintiff first claims that the ALJ “discredits [his] disclosures to the in-person consultative

examiners in order to erode the supportability of Dr. Denny and Dr. Blanton’s opinions,” as well

as that “Dr. Denny and Dr. Blanton both gave more restrictive assessments of Plaintiff’s mental

health struggles than the non-examining psychologist.” [Doc. 22 at 8]. The Court notes that

“good reasons” need only be given in explaining weight assigned to an opinion from

                                                 13
a treating source. See 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2) (“We will always give good

reasons in our notice of determination or decision for the weight we give your treating source’s

opinion.”); Engebrecht v. Comm’r of Soc. Sec., 572 F. App’x 392, 397 (6th Cir. 2014) (“However,

the ‘good reasons’ requirement ‘only applies to treating sources.’”) (quoting Ealy v. Comm’r of

Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010)). Further, even when discussing treating source’s

opinions, “the ALJ may give her reasons in an ‘indirect but clear’ or ‘implicit[ ]’ manner.”

DePottey v. Comm’r of Soc. Sec., No. 13–CV–13305, 2014 WL 4197362, at *12 (E.D. Mich. Aug.

22, 2014) (citing Brock v. Comm’r of Soc. Sec., 368 F. App’x 622, 625 (6th Cir. 2010)) (other

citations and internal quotation marks omitted). Here, the ALJ appropriately considered the

nonexamining consultants’ status as specialists in the field of disability, as well as the consistency

of their opinions with the medical record. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,

376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c) to note that opinions from nonexamining

sources are weighed “based on the examining relationship (or lack thereof), specialization,

consistency, and supportability”).

       In the disability decision, the ALJ noted how Plaintiff’s progress notes from his treating

therapists at Helen Ross McNabb were inconsistent with the opined severe limitations in adaption

and attention and concentration in Dr. Denny and Dr. Blanton’s opinions. [Tr. 16–17]. For

example, the ALJ found that Plaintiff’s progress notes indicating that his thought processes were

noted to be focused and logical, and his concentration fair, was “inconsistent with his reports to

the consultative examiner.” [Tr. 17]. Accordingly, the ALJ properly detailed how the opinions of

the consultative examiners were inconsistent with the medical record, as well as identified

inconsistencies between Plaintiff’s statements to the examiners and his treatment notes. See, e.g.,

Hobbs v. Comm’r of Soc. Sec., No. 5:18-CV-446, 2019 WL 315046, at *13 (N.D. Ohio Jan. 23,
                                                 14
2019) (“The ALJ also complied with the regulations when he explained that consulting physician

Dr. Vogelgesang’s opinion was due little weight because it was inconsistent with his own

examination notes, Hobbs’ reports that he improved with conservative care, and Hobbs’ reported

daily living and work activities.”); see also 20 C.F.R. § 404.1527(c) (directing that an ALJ

evaluates a non-treating source opinion by considering the supportability of the opinion).

       Next, Plaintiff asserts that the opinions of the consultative examiners were more consistent

with the medical record than the opinions of the nonexamining state agency physicians, pointing

to his unsuccessful vocational rehabilitation program and testimony during the disability hearing.

[Doc. 22 at 9]. The Court has already found that the ALJ properly detailed how Dr. Denny and

Dr. Blanton’s opinions were not consistent with the medical record. Further, the ALJ found that

Plaintiff’s “statements concerning the intensity, persistence and limiting effects of [the alleged

mental symptoms were] not entirely consistent with the medical evidence and other evidence in

the record.” [Tr. 17]. Ultimately, Plaintiff challenges the ALJ’s evaluation of the medical record

when affording little weight to consultative psychological examiners’ opinions.          However,

Plaintiff’s own interpretation of the evidence is insufficient to undermine the ALJ’s finding. See

Huizar v. Astrue, No. 3:07CV411-J, 2008 WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While

plaintiff understandably argues for a different interpretation of the evidence from that chosen by

the ALJ, the issue is not whether substantial evidence could support a contrary finding, but simply

whether substantial evidence supports the ALJ’s findings.”).

       Plaintiff also claims that the ALJ failed to address “Dr. Denny’s position that Plaintiff

needs further testing to address whether or not he has agoraphobia.” [Doc. 22 at 10]. Plaintiff

asserts that “[i]t is reasonable to infer that Dr. Denny’s limitations of ‘moderate to severe

impairment in adapting to changes and requirements’ coupled with Agoraphobia . . . would likely
                                                15
have impacted the finding” in the RFC determination that Plaintiff could occasionally have contact

with co-workers and supervisors in an environment where workplace changes are occasionally and

gradually introduced. [Id.]. Therefore, Plaintiff claims that the ALJ failed to explain why this

limitation was excluded. [Id.].

       The regulations provide that the agency “may ask [the claimant] to have one or more

physical or mental examinations or tests” if the claimant’s “medical sources cannot or will not give

us sufficient medical evidence” to determine whether the claimant is disabled. 20 C.F.R. §

416.917. Additionally, “[a]n ALJ has discretion to determine whether further evidence, such as

additional testing or expert testimony, is necessary.” Foster v. Halter, 279 F.3d 348, 355 (6th Cir.

2001). The ALJ had no “special, heightened duty to develop the record” in this case because

Plaintiff was represented by counsel. Nabours v. Comm’r of Soc. Sec., 50 F. App’x 272, 275 (6th

Cir. 2002). Further, it is not error to fail to obtain additional evidence where the record contains a

“considerable amount of evidence” pertaining to the claimant’s limitations. Culp v. Comm’r of

Soc. Sec., 529 F. App’x 750, 751 (6th Cir. 2013). However, the ALJ has the ultimate responsibility

to ensure that a claimant receives a full and fair hearing, Richardson v. Perales, 402 U.S. 389, 411

(1971), which includes a duty to fully and fairly develop the record. See Johnson v. Sec’y of Health

& Human Servs., 794 F.2d 1106, 1111 (6th Cir. 1986).

       “An ALJ has a duty to develop the record where the evidence suggests that a mental

impairment exists.” Brooks v. Astrue, No. 3:09-CV-432, 2011 WL 652839, at *8 (E.D. Tenn. Jan.

26, 2011), report and recommendation adopted by, 2011 WL 652837 (E.D. Tenn. Feb. 14, 2011).

An ALJ’s failure to exercise their discretion to obtain additional evidence when the record is

inadequate is a ground for remand or reversal. Ward v. Comm’r of Soc. Sec., 198 F. Supp. 3d 825,

830 (S.D. Ohio 2016). However, in the present case, the ALJ properly considered the medical
                                                 16
record and evidence as a whole in considering Plaintiff’s RFC, and thus was not required to further

develop the record.

       Initially, as the Court has previously discussed, the ALJ properly held that Dr. Denny’s

opinion was entitled to little weight, as it was inconsistent with the medical record. Therefore,

although Dr. Denny opined that further testing may be required to determine whether Plaintiff

suffered from agoraphobia, the ALJ discredited the basis for this opinion. See Brooks, 2011 WL

652839, at *10 (holding “substantial evidence supports the ALJ’s decision to not order IQ testing,”

despite the recommendation from the consultative examiner, as “Dr. Booher was the only

physician of record who indicated that Plaintiff was potentially functioning in the mild mental

retardation range, and she made this judgment based primarily on the Plaintiff’s subjective

complaints, which the ALJ discounted”).

       Additionally, the ALJ properly considered the entire medical record in assessing Plaintiff’s

RFC, including reviewing Plaintiff’s treatment notes with therapists, reported daily activities, as

well as the opinions of two psychological consultative examiners and two nonexamining state

agency psychological consultants. In Robertson v. Commissioner of Social Security, the Sixth

Circuit held the ALJ was not obligated to order an additional examination where the record

contained a “considerable amount of medical evidence” relevant to the claimant’s limitation and

“resulting functional capacity,” including “test results, physicians’ notes, and opinion evidence

from multiple physicians, and the lack of any significant inconsistencies in the evidence.” 513 F.

App’x 439, 441 (6th Cir. 2013); see, e.g., Culp v. Comm’r of Soc. Sec., 529 F. App’x 750, 751 (6th

Cir. 2013) (addressing a mental RFC assessment).

       Next, Social Security Ruling 96-8p provides that “[i]f the RFC assessment conflicts with

an opinion from a medical source, the adjudicator must explain why the opinion was not adopted.”
                                                17
1996 WL 374184, at *7 (July 2, 1996). However, the ALJ was not required to prove “good

reasons” for rejecting the opinions of non-treating medical sources. Norris v. Comm’r of Soc. Sec.,

461 F. App’x 433, 439 (6th Cir. 2012) (noting “a claimant is entitled under the SSA only to reasons

explaining the weight assigned to his treating sources”); see Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013) (holding that “opinions from nontreating and nonexamining sources

are never assessed for ‘controlling weight’”).

       Further, the ALJ found that Dr. Denny’s opinion was entitled to little weight, as Plaintiff’s

mental health treatment notes were in conflict with the opinion, as well as Plaintiff’s reports to the

consultative examiner. Here, the ALJ did not include the opined adaption limitation because she

found that the opinion was inconsistent with the medical record. See Stringer v. Colvin, No. 3:14-

1255, 2015 WL 5037064, at *8 (M.D. Tenn. Aug. 24, 2015) (holding the ALJ provided satisfactory

explanation for weight afforded to opinion of non-treating physician, even though he did not

specifically explain why he chose not to adopt each and every limitation offered), report and

recommendation adopted sub nom., Stringer v. Soc. Sec. Admin., 2015 WL 5444802 (M.D. Tenn.

Sept. 15, 2015); Puckett v. Colvin, No. 3:13-CV-01486, 2014 WL 1584166 at * 9 (N.D. Ohio April

21, 2014) (stating that, although the ALJ was not required to evaluate the opinions of consultative

examiners with the same standard of deference to the opinion of a treating source, he was required

to “acknowledge that [the examiners’] opinions contradicted his RFC finding and explain why he

did not include their limitations in his determination of Plaintiff’s RFC”).

       Lastly, Plaintiff asserts that the ALJ improperly assigned little weight to consultative

examiner Dr. Summers’ opinion by “fail[ing] to even mention Dr. Summers’ impression that

Plaintiff has osteoarthritis [,] which would lead to his opinion that Plaintiff is restricted to what

amounts under 20 C.F.R. § 416.967(b) to light work.” [Doc. 22 at 6]. Plaintiff contends that “[i]n
                                                 18
not properly weigh[ ]ing Dr. Summers’ findings, the ALJ says there is not a definitive physical

diagnosis and consistent treatment however[,] Plaintiff’s medical records are replete with Plaintiff

seeking help for his neck and hip pain.” [Id. at 6–7].

       In the disability decision, the ALJ noted that Dr. Summers’ opinion was entitled to little

weight because it was “overly restrictive and not consistent with the diagnostic reports in

evidence.” [Tr. 16]. In finding Plaintiff’s alleged “neck issues” not to be a severe impairment, the

ALJ noted that “magnetic resonance imaging [from March 15, 2012] documented no bony or soft

tissue abnormality, and no stenosis.” [Tr. 13 (citing Tr. 247)]. Additionally, the ALJ found that

Plaintiff’s alleged “hip issues” did not constitute a severe impairment because “there are no

radiological findings consistent with ‘hip issues,’ or limitations from a hip impairment.” [Id.].

The ALJ also detailed that “[i]n terms of the claimant’s alleged neck pain, magnetic resonance

imaging was normal, without disk space narrowing, bony abnormality, soft tissue abnormality, or

stenosis.” [Tr. 16 (citing Tr. 247)]. Further, the ALJ reviewed Plaintiff’s daily activities and

testimony to find that his “allegations of physical limitations are not supported by objective

radiological tests.” [Tr. 16].

       Accordingly, the Court finds that the ALJ appropriately afforded little weight to Dr.

Summers’ opinion, and therefore was not required to adopt his impression that Plaintiff had

osteoarthritis. Even though an ALJ “must consider [the] findings of State agency medical and

psychological consultants, [he or she] is not bound by any findings made by State agency or

psychological consultants.” Renfro v. Barnhart, 30 F. App’x 431, 436 (6th Cir. 2002) (internal

quotations and citation omitted). “While an ALJ must consider and weigh medical opinions, the

RFC determination is expressly reserved to the Commissioner.” White v. Comm’r of Soc. Sec., 970

F. Supp. 2d 733, 753 (N.D. Ohio Sept. 10, 2013) (citing Ford v. Comm’r of Soc. Sec., 114 F. App’x
                                                19
194, 198 (6th Cir. 2004)). Here, the ALJ also reviewed the medical record with respect to

Plaintiff’s neck and hip pain, and found that Plaintiff’s disabling allegations were not consistent

with the medical record.

       Ultimately, the ALJ’s assignment of little weight to the consultative examiners’ opinions

is supported by substantial evidence, as the ALJ properly considered the supportability of the

opinions with the medical record and examination findings. See Norris v. Comm’r of Soc. Sec.,

461 F. App’x 433, 440 (6th Cir. 2012) (holding a consultative examiner’s opinion “may be rejected

by the ALJ when the source’s opinion is not well supported by medical diagnostics or if it is

inconsistent with the record”). Plaintiff’s arguments largely claim that the consultative examiners

opined more restrictive limitations, and thus the RFC is not supported by substantial evidence.

However, the Court finds that the ALJ’s decision that the opinions of the consultative examiners

were not consistent with the medical record is within the ALJ’s “zone of choice.” See McClanahan

v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (noting the substantial evidence standard

allows considerable latitude to ALJ’s because it presupposes “there is a ‘zone of choice’ within

which the Commissioner can act, without the fear of court interference”) (quoting Buxton v. Halter,

246 F.3d 762, 772 (6th Cir. 2001)). Accordingly, Plaintiff’s assignments of error do not constitute

a basis for remand.

       B.      ALJ’s RFC Determination

       Plaintiff asserts several arguments regarding the ALJ’s interpretation of the medical record

related to his physical and mental impairments. First, Plaintiff alleges that the ALJ improperly

implied that “Plaintiff was fishing for disability benefits which would strengthen her decision of

‘not disabled.’” [Doc. 22 at 4]. Plaintiff contends that his treatment records from Helen Ross

McNabb indicate he “was able to complete disability documentation and secure medical history,”
                                                20
as well as that his short-term goal was to apply for disability so he could afford medical help, with

a long-term goal of being financially “independent and be stable with anxiety and depression.”

[Tr. 259]. The Commissioner responds that the ALJ properly considered Plaintiff’s statements

regarding his desire for obtaining disability in evaluating his credibility. [Doc. 24 at 18].

       The ALJ’s decision postdates Social Security Ruling 16-3p, which eliminates the use of

the term “credibility” from the applicable policy regulation, and clarifies that a “subjective

symptom evaluation is not an examination of an individual’s character.” 2016 WL 1119029, at *1

(Mar. 16, 2016); see also Rhinebolt v. Comm’r of Soc. Sec., No. 2:17-CV-369, 2017 WL 5712564,

at *8 (S.D. Ohio Nov. 28, 2017) (noting that under SSR 16-3p, “an ALJ must focus on the

consistency of an individual’s statements about the intensity, persistence and limiting effects of

symptoms, rather than credibility”), report and recommendation adopted by, 2018 WL 494523

(S.D. Ohio Jan. 22, 2018). However, “[t]he two-step process and the factors ALJs consider when

assessing the limiting effects of an individual’s symptoms have not changed with the advent of

SSR 16-3p.” Holder v. Comm’r of Soc. Sec., No. 1:17-CV-00186-SKL, 2018 WL 4101507, at *10

n.5 (E.D. Tenn. Aug. 28, 2018).

       The ALJ is still tasked with first determining whether there is an “underlying medically

determinable physical or mental impairment(s) that could reasonably be expected to produce an

individual’s symptoms, such as pain.” SSR 16-3p, 2016 WL 1119029, at *2–3. Then, the ALJ is

responsible for determining the intensity, persistence, and limiting effects of an individual’s

symptoms, including assessing their: (1) daily activities; (2) the location, duration, frequency, and

intensity of pain or other symptoms; (3) factors that precipitate and aggravate the symptoms; (4)

the type, dosage, effectiveness, and side effects of any medication an individual takes or has taken

to alleviate pain or other symptoms; (5) treatment, other than medication, an individual receives
                                                 21
or has received for relief of pain or other symptoms; (6) any measures other than treatment an

individual uses or has used to relieve pain or other symptoms; and (7) any other factors concerning

an individual’s functional limitations and restrictions due to pain or other symptoms. Id. at *4–8.

       As the Court has already reviewed, in the disability decision, the ALJ found that Plaintiff’s

“statements concerning the intensity, persistence and limiting effects of [the alleged mental

symptoms were] not entirely consistent with the medical evidence and other evidence in the

record.” [Tr. 17]. The ALJ also noted that Plaintiff “appears to have had secondary gain in seeking

mental health treatment, as evidence by his intake statements that he wanted help with a disability

application.” [Tr. 16]. Plaintiff’s treatment records state that he “needs support with securing

documents for [his] disability appointment.” [Tr. 259].

       However, an ALJ can consider possible financial motivations for alleging disability, and

“[o]ne inconsistency in the record which an ALJ can consider in discounting a claimant’s

credibility is the presence of a ‘strong element of secondary gain.’” James-Parker v. Comm’r of

Soc. Sec., No. 1:11-cv-1236, 2013 WL 1150593, at *6 (W.D. Mich. Mar. 19, 2013) (quoting

Gaddis v. Chater, 76 F.3d 893, 896 (8th Cir. 1996)) (also citing Foster v. Astrue, 277 F. App’x

462, 466 (5th Cir. 2008); Leech v. Barnhart, 177 F. App’x 225, 228 (3rd Cir. 2006); Eichelberger

v. Barnhart, 390 F.3d 584, 590 (8th Cir. 2004)). Plaintiff fails to cite to any supporting authority

that the ALJ improperly considered his potential financial motive, and the Court finds “that the

ALJ’s consideration of [Plaintiff’s] financial motivations was not the primary reason for denying

[his] disability claim.” See, e.g., Wildes v. Colvin, No. 16-1235-TMP, 2018 WL 2386062, at *5

(W.D. Tenn. May 25, 2018).

       The ALJ detailed that although Plaintiff was diagnosed with major depressive disorder,

recurrent, without psychotic features, treatment notes indicated that he “self-discontinued
                                                22
prescribed medications.” [Tr. 16]; see [Tr. 525]. Additionally, the ALJ noted that Plaintiff was

able to stay at home and take care of his dad, that he liked to “hang out” with friends, watch movies,

and that he was able to pay his bills on time. [Tr. 16]. The ALJ discussed that although Plaintiff

alleged “nerve damage from being shocked,” there was not objective confirmation to support this

“somewhat vague and non-specific” allegation. [Id.]. Further, the ALJ noted that Plaintiff’s

testimony was inconsistent with respect to his positive cocaine tests and reported daily activities.

[Id.]. The ALJ detailed that while Plaintiff testified that he was unable to walk farther than 100

yards, or stand for longer than thirty minutes, he was able to shop, care for his elderly parents,

perform household chores such as vacuuming, was well groomed, and maintains a social life with

friends. [Id.]. Therefore, the ALJ found that Plaintiff’s “allegations of physical limitations are not

supported by objective radiological tests, and his allegations of mental limitations are not

supported by the treatment notes.” [Id.].

       “Despite the linguistic clarification, courts continue to rely on pre-SSR 16-3p authority

providing that the ALJ’s credibility determinations are given great weight.” Getz v. Comm’r of

Soc. Sec., No. CV 18-11625, 2019 WL 2710053, at *3–4 (E.D. Mich. June 10, 2019), report and

recommendation adopted by, 2019 WL 2647260 (E.D. Mich. June 27, 2019) (citing Kilburn v.

Comm’r of Soc. Sec., No. 1:17-CV-603, 2018 WL 4693951, at *7 (S.D. Ohio Sept. 29, 2018); Duty

v. Comm’r of Soc. Sec., No. 2:17-CV-445, 2018 WL 4442595, at *6 (S.D. Ohio Sept. 18, 2018)).

       Plaintiff asserts that although the ALJ noted that he goes shopping, she failed to address a

notation in Plaintiff’s treatment records which states that “[h]e stays at his parents[’] house,

remaining in his room except to eat.” [Doc. 22 at 5]; see [Tr. 266]. Additionally, Plaintiff

maintains that the ALJ failed to mention the notation in Dr. Denny’s opinion that he has lost 140

pounds over a six-year period and no longer socializes as much as he once did. [Doc. 22 at 5].
                                                 23
       However, the Court finds that the ALJ appropriately considered the medical record, stated

her reasoning for assigning little weigh to Dr. Denny’s opinion, and did not mischaracterize

Plaintiff’s reported daily activities in the credibility determination. See Shepard v. Comm’r of Soc.

Sec., 705 F. App’x 435, 441 (6th Cir. 2017) (“The ALJ cited these activities as evidence that

Shepard’s testimony about the severity of her symptoms and her limited lifestyle was ‘not entirely

credible,’ not to demonstrate that she was capable of light work.”); see, e.g., Marcum v. Astrue,

No. 3:10-CV-122, 2011 WL 4398001, at *7 (E.D. Tenn. Aug. 3, 2011) (“The

ALJ did not improperly rely on the Plaintiff’s reported daily activities or mischaracterize these

activities, nor did he rely on a single medical opinion to the exclusion of the other opinion evidence

in the record.”), report and recommendation adopted by, 2011 WL 4433146 (E.D. Tenn. Sept. 20,

2011). An ALJ is “not required to discuss all the evidence, as long as her factual findings as a

whole show that she implicitly considered the record as a whole.” Rudd v. Comm’r of Soc. Sec.,

531 F. App’x 719, 730 (6th Cir. 2013) (citing Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496,

507–08 (6th Cir. 2006)).

       The ALJ also based her credibility determination on additional factors found in the record,

rather than solely on Plaintiff’s reported daily activities, as the ALJ noted that Plaintiff’s

allegations were not supported by objective radiological tests or his treatment notes. Temples v.

Comm’r of Soc. Sec., 515 F. App’x 460, 462 (6th Cir. 2003) (“[T]he ALJ did not give undue

consideration to Temples’ ability to performing day-to-day activities. Rather, the ALJ properly

considered this ability as one factor in determining whether Temples’ testimony was credible.”).

Ultimately, it is not for this Court to “try the case de novo, nor resolve conflicts in evidence, nor

decide questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).



                                                 24
        Therefore, the Court finds that the ALJ properly evaluated Plaintiff’s credibility pursuant

to the applicable regulations and policies, the ALJ’s RFC determination is supported by substantial

evidence, and Plaintiff’s assignments of error do not constitute a basis for remand.

V.      CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 21] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 23] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.



                                             Debra C. Poplin
                                             United States Magistrate Judge




                                                25
